DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by An et al. (US 2014/0114529) (hereafter An).

a parking space candidate detection unit configured to detect a parking space candidate that is a candidate for a parking space where an own vehicle is parked (see, paragraphs [0030], [0034], [0037], abstract, determine a possible parking area), using a vehicle peripheral image acquired from a camera (see, Fig. 9, S100 acquire image in the vicinity of vehicle, S110, acquire sensor value, S140, determine possible parking area in area); 
a leaving path detection unit configured to detect, using the vehicle peripheral image, a leaving path on which another vehicle that is parked in other vehicle parking space located in a periphery of the parking space candidate leaves the other vehicle parking space (paragraphs [0010], an obstacle detecting unit that detects obstacles in the vicinity of the vehicle based on sensor values acquired by a plurality of sensors mounted in the vehicle; a possible parking area determining unit that determines a possible parking area in the area without a parking line in the vicinity of the vehicle from the analysis results of the surrounding images and the obstacle detecting results; [0022]-[0024], [0038], The image analyzing unit 160 may analyze surrounding images acquired by the image acquiring unit 130.  Furthermore, the image analyzing unit 160 may analyze a plurality of images obtained by photographing surroundings of a vehicle to detect distance information based on a ground surface in a surrounding area of a vehicle.  In particular, the image analyzing unit 160 may detect coordinate information on a reference point of an area in which a vehicle is parked. [0042] Moreover, the area without a parking line may not be a parking area limited by a parking line and may, alternatively be a moving path of a second vehicle.  Therefore, the possible parking area determining unit 180 may primarily search the possible parking area in the vicinity of the first vehicle from the analysis results of the surrounding images and the obstacle detecting results and may estimate the moving path of the second vehicle to exclude an area in which a section of the possible parking area or the entire possible parking area overlaps the estimated moving path of the second vehicle in the previously searched possible parking area.  Additionally, the remaining possible parking area may be determined as a final possible parking area. [0045]- [0047], the parking assist processing unit 190 may output a parking complete guide image through the input and output interface when a vehicle is parked in the set parking area.  In particular, the parking assist processing unit 190 may display a virtual vehicle in the vicinity of the corresponding vehicle on the parking complete guide image output through the input and output interface 120, such that a driver may view the estimated moving path of a nearby vehicle, and the like, here, moving path of a second vehicle is here interpreted as the leaving path calculation because its overlapping with the possible parking area.  [0055], [0061] Referring to FIG. 9, the parking assist apparatus according to the embodiment of the present invention may acquire, by processor, a plurality of images and sensor values in the vicinity of a first vehicle to search the possible parking area when attempting to park the first vehicle in an area without a parking line (S100, S110).  Furthermore, the surrounding images may be images in to the vicinity of the first vehicle and images of a ground surface and the sensor values may be the surrounding environment information detected by the plurality of sensors mounted in a vehicle.  [0061]); and 
a nuisance parking determination unit configured to perform nuisance parking determination including determining, for each parking space candidate detected by the parking space candidate detection unit, whether the parking space candidate overlaps with the leaving path detected by the leaving path detection unit, and thereby classifying the parking space candidate into a nuisance parking space that overlaps with the leaving path or a non-nuisance parking space that avoids overlapping with the leaving path ([0062] The parking assist apparatus may analyze, by the processor, images in the vicinity of the first vehicle acquired in S100 and may detect obstacles in the vicinity of the first vehicle based on the acquired sensor values.  Furthermore, the parking assist apparatus may determine, by the processor, a possible parking area in the area without a parking line in the vicinity of the first vehicle based on the analysis results of the surrounding images in S120 and the obstacle detecting results in S130 (S140).  In determining the possible parking area in S140, the moving path of a second vehicle may be estimated, by the processor, to confirm the area that does not interfere with the estimated moving path of a second vehicle in the possible parking area).
 	Regarding claim 3, An further discloses the vehicle control device wherein the nuisance parking determination unit specifies the parking space candidate, which is classified into the non-nuisance parking space as a result of the nuisance parking determination, to be an own vehicle parking space in which the own vehicle is parked (see, paragraph [0029], Furthermore, the parking assist apparatus may estimate a moving path of nearby vehicles in the area without a parking line to provide an area without interference concern of the moving path of the nearby vehicles as a possible parking area.  As such, the parking assist apparatus according to the embodiment of the present invention may help a driver to quickly and safely park a vehicle in an area without a parking line, when there is no parking area designated as a parking line or there is no empty area in a parking area designated as a parking line, paragraph [0062], In determining the possible parking area in S140, the moving path of a second vehicle may be estimated, by the processor, to confirm the area that does not interfere with the estimated moving path of a second vehicle in the possible parking area, here, without the interference concern is non-nuisance parking space).
 	Regarding claim 4, An further discloses the vehicle control device, further comprising: a vehicle control unit configured to control the own vehicle to park the own vehicle in the own vehicle parking space specified by the nuisance parking determination unit ([0063] The information on the possible parking area confirmed in S140 may be displayed to a user through a display screen.  Additionally, when a driver selects a possible parking area, the parking assist apparatus may set the possible parking area selected by a driver as a parking area (S150). [0064] 
 	Regarding claim 5, An further discloses the vehicle control device wherein the nuisance parking determination unit notifies of a result of the nuisance parking determination (see, paragraph [0032], Furthermore, the processor 110 may control an operation of each unit of the parking assist apparatus 100 (controller)).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lee et al. (US 2018/0339700)(hereafter Lee).
Regarding claim 2, An discloses see, [0037] Further, the memory 150 may store information on the vehicle.  For example, the memory 150 may store information regarding a length and a width of a vehicle.  Specifically, the vehicle information stored in the memory 150 may be used to determine a possible parking area later. Paragraph [0047], the parking assist processing unit 190 may display a virtual vehicle in the vicinity of the corresponding vehicle on the parking complete guide image output through the input and output interface 120, such that a driver may view the estimated moving path of a nearby vehicle, and the like, [0057] FIG. 8 illustrates an example of displaying a virtual vehicle image when a vehicle is parked in the set parking area.  Referring to FIG. 8, when the vehicle 10 is parked in P1 set as the parking area, the virtual vehicle image may be generated displayed in the vicinity of the corresponding vehicle image so a driver may view the moving path of another vehicle). But does not discloses a region between virtually extended lines which are obtained by extending longer sides of a rectangle in a leaving direction of the other vehicle, the rectangle being defined by a vehicle size of the other vehicle. However, in same field of endeavor, Lee teaches in paragraph [0327] the processor 757 may set a line extending from the edge point in a front-rear direction as a virtual reference line. [0328] For example, the processor 757 may set a line, which extends from the edge point in a front-rear direction along a heading 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/4/2021